Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/27/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-4, 6-11 and 13-17 are pending and are presented for examination.  Claims 1, 6 and 13 are independent claims. 

Response to Arguments
Claims 1, 6 and 13.  
Applicant argues regard to the recitation “a plurality of electrical coils, the plurality of electrical coils including a plurality of separate phase coils defining three phases of the reluctance motor, wherein the three phases of the reluctance motor define all phases of the reluctance motor”, and cited reference HIRATA et al (US 20170093257 A1) failed to teach this.   
The argument is not persuasive.  
This amendment and argument has been made at the response on 12/11/2019.  The recitation, wherein the three phases of the reluctance motor define all phases of the reluctance motor, is not appeared in original filing.  There is no related description in specification.  

(1) Examiner advises the only difference between the applicant and HIRATA is whether describing details of phases in each winding (HIRATA) or skipping it (the applicant).  However, in fact, it is same.  Applicant has twelve (12) stator teeth for three-phase, hence, four teeth windings per a phase.   Hence, currents in windings are superposed to finally form a three-phase.  Winding scheme which defining winding phases is not discussed in the claims.  However, applicant discloses various winding schemes (Figs. 4, 10A-10C) [0093] and internally changing winding direction so as changing winding phase.   It should be correctly understood that the phase meant for stator teeth winding (A to F) is not the same thing with the motor phase (U, V, W).  HIRATA’s motor phase (U, V, W) is same with the applicant’s motor phase (R, S, T).  
(2) Per general principle in MPEP 2111, 2145(I) and above explanation, recited “the three phases of the reluctance motor define all phases of the reluctance motor” has been interpreted the motor is of three-phase, not more than and less than three.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

 
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 6 recite “the current linkage waveform appears spatially around the air gap”.  
a current linkage waveform of the reluctance motor having a sinusoidal-type distribution that includes a number of half-cycles equal to the number of salient rotor teeth; and
wherein an air gap is provided between the salient rotor teeth and the salient stator teeth, and the current linkage waveform appears spatially around the air gap, and
wherein the half-cycles correspond to the half-cycles of the sinusoidal-type distribution in the air gap at any given time instance.

It is not true in specification.  There is no such description in specification.  Fig. 7B is current linkage waveform plot.  The shape appeared and can actually see is rectangular [0098].  The plurality of electrical coils 630 are arranged to define a current linkage waveform [0083].  A sinusoidal-type distribution (753, Fig. 7B, see amendment on 8/12/2020) of the current linkage waveform is virtual.  Applicant is silent to explain details.  Examiner believes ordinary skills would guess the sinusoidal-type distribution (753) is to express fundamental term in Fourier series of the current linkage waveform (752).   

However, current linkage waveform is not equal to the magnetic flux density in the airgap.  Examiner believes no body in the world can see such rectangular current linkage waveform in the air gap. 
Fig. 7C is FEM view of magnetic flux density (B) waveform.  It can be appeared spatially around the air gap provided between the salient rotor teeth and the salient stator teeth.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite “the current linkage waveform appears spatially around the air gap”.   Per reasons described in 35 U.S.C. 112 (b), first paragraph above, it is vague and indefinite.  In addition, Examiner guesses the sinusoidal-type distribution (753) is to express fundamental term in Fourier series of the current linkage waveform (752). Otherwise, it is vague and indefinite what it is.   

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HIRATA et al (US 20170093257 A1).  

	As for claim 1, HIRATA discloses a reluctance motor comprising:
	a stator (3) [0039] having a stator core (3K, particularly 3Y) [0040] and a plurality of salient stator teeth (3T) [0040] protruding radially from the stator core;
	a rotor (2) [0039] concentrically (same center of circle) disposed with the stator, the rotor having a rotor core (central ring) and a plurality of salient rotor teeth (2T) protruding radially from the rotor core towards the stator teeth;
	a plurality of electrical coils (3C), the plurality of electrical coils including a plurality of separate phase coils defining three phases (U,V,W phases) of the reluctance motor, wherein the three phases of the reluctance motor define all phases of the reluctance motor (“a three-phase rotary electric machine”, abstract, etc.);
	a three-phase inverter (105, U,V,W phases, it is a dual three-phase inverter) [0052];
	a power source (107) coupled to the plurality of electrical coils by the three-phase inverter; and
	a controller (103) operable to energize the electrical coils using power supplied from the power source via the three-phase inverter wherein the electrical coils are energized using an alternating current (Fig. 6);
	wherein each phase coil has a phase coil input and a phase coil output (U,V,W phase terminals), and each phase coil input and each phase coil output is coupled to the power source (107) by the three-phase inverter (105);

	wherein each phase winding section comprises a concentrated winding that is wound about a different one of the stator teeth [0040];
	wherein for each phase coil, the phase winding sections of that phase coil are joined in a sequence by the at least one linking section of that phase coil to form a current path between the phase coil input and the phase coil output (Figs. 1-4), 
	wherein phase winding sections (3C, refer Fig. 2) that are sequentially adjacent in the sequence are joined by a corresponding linking section in the at least one linking section (connections between 3C); 
	wherein the plurality of electrical coils are arranged on the stator teeth to define, when excited by the alternating current (Fig. 6), a current linkage waveform of the reluctance motor having a sinusoidal-type distribution (inherent in waveform.  Applicant may have been described it as virtual and theoretical from Fourier series) that includes a number of half-cycles equal to the number of salient rotor teeth, and 
	wherein an air gap is provided between the salient rotor teeth and the salient stator teeth, and the current linkage waveform appears spatially around the air gap, and wherein the half-cycles correspond to the half-cycles of the sinusoidal-type distribution in the air gap at any given time instance (see Note below).
Note: One of below applies for claim interpretation. 
(1) functional feature is inherent by structure.  The manner of operating the device does not differentiate apparatus claim from the prior art, and claims directed to an apparatus 
(2) Limitation “the current linkage waveform appears spatially around the air gap” is expected by indirect result from magnetic flux at the air gap. 
(3) The flux density distribution at the airgap is peaks at teach salient rotor teeth.  It is inherent and natural due to minimum magnetic reluctance path.  See support reference FEM map below from Faiz et al, "TIME-STEPPING FINITE-ELEMENT ANALYSIS OF DYNAMIC ECCENTRICITY FAULT IN A THREE-PHASE SALIENT POLE SYNCHRONOUS GENERATOR", Progress In Electromagnetics Research B, Vol. 20, 263-284, 2010.  See NPL paper on 1/29/2021. 

    PNG
    media_image1.png
    207
    202
    media_image1.png
    Greyscale

Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the number of pulses since rotor teeth are salient. 

	As for claim 2, HIRATA discloses the reluctance motor of claim 1 wherein the alternating current has a sinusoidal waveform (Fig. 6).


	As for claim 6, HIRATA discloses a reluctance motor comprising:
	a stator (3) [0039] having a plurality of salient stator teeth (3T) [0040];
	a rotor (2) [0039] concentrically (same center of circle) disposed with the stator, the rotor having a plurality of salient rotor teeth (2T); and 
	a plurality of electrical coils (3C), the plurality of electrical coils including a plurality of separate phase coils defining three phases (U,V,W phases) of the reluctance motor, wherein the three phases of the reluctance motor define all phases of the reluctance motor (“a three-phase rotary electric machine”, abstract, etc.);
	wherein each phase coil has a phase coil input and a phase coil output, and each phase coil input and each phase coil output is coupled to a power source (107) of the reluctance motor (Figs. 1-4);
	wherein each phase coil includes a plurality of phase winding sections (wound at teeth) and at least one linking section (connection between teeth windings) (it appears the term “phase coil” means windings around teeth and links), wherein each phase winding section comprises a concentrated winding (3C) that is wound about a different one of the stator teeth (Fig. 1);

	wherein the phase winding sections (i.e., at teeth) of that phase coil that are sequentially adjacent in the sequence are joined by a corresponding linking section in the at least one linking section of that phase coil section (connections between 3C); 
	wherein the plurality of electrical coils are arranged on the stator teeth to define, when excited by an alternating current (Fig. 6), a current linkage waveform of the reluctance motor having a sinusoidal-type distribution (inherent in waveform.  Applicant may have been described it as virtual and theoretical from Fourier series) that includes a number of half-cycles equal to the number of salient rotor teeth, and
wherein an air gap is provided between the salient rotor teeth and the salient stator teeth, and the current linkage waveform appears spatially around the air gap (Fig. 1), and wherein the half-cycles correspond to the half-cycles of the sinusoidal-type distribution in the air gap at any given time instance (see Note in claim 1 above).

	As for claim 7, HIRATA discloses the reluctance motor of claim 6, further comprising a controller (103) operable to energize the electrical coils using power supplied from the power source (107) wherein the electrical coils are energized using the alternating current (Fig. 6).  Note that this function is done by additionally using inverter. See claim 1. 
	As for claim 8, HIRATA discloses the reluctance motor of claim 7, wherein the alternating current has a sinusoidal waveform (Fig. 6).

	As for claim 11, HIRATA discloses the reluctance motor of claim 6, further comprising a multi-phase inverter (105) coupling the plurality of phase coils to the power source.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HIRATA in view of NASHIKI et al (US 20120169267 A1).  
As for claims 4, 10 and 16, HIRATA failed to explicitly disclose the reluctance motor of claim 3, 9 or 15, wherein the pair of adjacent phase winding sections includes a first phase winding section that is wound about a first corresponding stator tooth to define a first direction of current flow around the first corresponding stator tooth and a second phase winding section that is wound about a second corresponding stator tooth adjacent to the first corresponding stator tooth to define a second direction of current flow about the second corresponding stator tooth, wherein the first direction of current flow is opposite from the second direction of current flow.
NASHIKI discloses a reluctance motor, wherein the pair of adjacent phase winding sections includes a first phase winding section that is wound about a first corresponding stator tooth to define a first direction of current flow (see dot and arrow symbols in the windings, e.g., Fig. 16-17) around the first corresponding stator .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRATA et al (US 20170093257 A1).
	As for claim 13, HIRATA discloses a reluctance motor comprising:
	a stator (3) [0039] having a plurality of salient stator teeth (3T) [0040];
	a rotor (2) [0039] concentrically disposed with the stator, the rotor having a plurality of salient rotor teeth;

	a controller (103) operable to energize the electrical coils using power supplied from a power source (107) coupled to the plurality of electrical coils, wherein the electrical coils are energized using an alternating current (Fig. 6.  Note that this function is done by additionally using inverter. See claim 1);
	wherein each phase coil has a phase coil input and a phase coil output (U,V,W phase terminals), and each phase coil input and each phase coil output is coupled to the power source (107); and
	wherein each phase coil includes a plurality of phase winding sections (wound at teeth) and at least one linking section (connection between teeth windings) (it appears the term “phase coil” means windings around teeth and links), wherein each phase winding section comprises a concentrated winding that is wound about a different one of the stator teeth [0040];
	wherein for each phase coil, the phase winding sections of that phase coil are joined in a sequence by the at least one linking section of that phase coil to form a current path between the phase coil input and the phase coil output (a sequence by Figs. 1-4), 
	wherein phase winding sections (wound at teeth) that are sequentially adjacent in the sequence are joined by a corresponding linking section (connection between teeth windings) in the at least one linking section.  


	As for claim 14, HIRATA discloses the reluctance motor of claim 13, wherein the alternating current has a sinusoidal waveform (Fig. 6).
	As for claim 15, HIRATA discloses the reluctance motor of claim 13, wherein at least one phase coil (i.e., one or more phase coils) includes a pair of adjacent phase winding sections (wound at teeth), the adjacent phase winding sections being wound about adjacent stator teeth (two adjacent windings at teeth).  In example, Fig. 1 of HIRATA shows a pair A(+u) and B(-V) are by two phase coils.   
	As for claim 17, HIRATA discloses the reluctance motor of claim 13, further comprising a multi-phase inverter (105) coupling the plurality of phase coils to the power source.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JOHN K KIM/Primary Examiner, Art Unit 2834